Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered March 13, 2013, which denied the petition brought pursuant to CPLR article 78, seeking to annul the determination of respondent New York City Housing Authority (NYCHA) terminating petitioner’s Section 8 rent subsidy, and granted NYCHA’s cross motion to dismiss the proceeding as time-barred, unanimously affirmed, without costs.
Irrespective of the purported ambiguity in NYCHA’s notice of its final determination to terminate petitioner’s housing subsidy, or its alleged error in continuing to issue petitioner’s subsidy for ten months after the issuance of the notice, which petitioner alleges to have confused her and led her to believe that her subsidy had not been terminated, the evidence indicates that NYCHA eventually issued its last subsidy payment on April 1, 2010. Even if petitioner did not know of the nonpayment at that time, she had to have known by no later than the commencement of a holdover proceeding by her landlord, respondent Fulton Park 4 Associates, which was based solely on nonpayment of the subsidy. Petitioner admits that the holdover proceeding was commenced in February 2012, more than four months before she initiated the instant article 78 proceeding on July 20, 2012. Accordingly, the proceeding is time-barred (see CPLR 217 [1]; 90-92 Wadsworth Ave. Tenants Assn. v City of N.Y. Dept. of Hous. Preserv. & Dev., 227 AD2d 331, 331-332 [1st Dept 1996]). Concur — Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ. [Prior Case History: 38 Misc 3d 1229.]